DETAILED ACTION
Status of Claims
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is a non-final, first office action in response to the Applicant's Request for Continued Prosecution filed 14 August 2020.
Claim 1 has been amended.
Claim 12 has been cancelled.
Claims 1-7, 9-11, and 13-15 are currently pending and have been examined.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 14 August 2020 has been entered.

Response to Arguments
Applicant’s arguments with respect to claim 1 with regards to the opaque envelopes containing a series of devices that are presented to participants in a randomized order have been considered but are moot because the new ground of 

Applicant's arguments filed 10 August 2020 with regards to envelopes being sealed with labels that contain instructions have been fully considered but they are not persuasive. 

With regards to the claims, the Applicant argues on page 5 of their response, “Furthermore, Applicant respectful maintains that the Office Action misstates the teachings of Tyler, as the labels 410 of Tyler do not include “usage instructions.” Furthermore, the alleged teaching of Tyler having a label including “terms of use, barcodes, user IDs passwords, and usage instructions” does not suggest, teach or disclose “an identifying label for identifying which to open based on a research approach or desire of a moderator” as recited in claim 1 as previously presented.” The Examiner respectfully disagrees with the Applicant’s interpretation of the cited prior art of record and the broadest reasonable interpretation of the claimed invention. First, with respect to the claims, the Examiner notes that claim 1 states, “one or more sequentially numbered opaque envelopes having one or more test devices or samples, the one or more opaque envelopes being sealed with an identifying label for identifying which to open based on a research approach or desire of a moderator.” With respect to this element the Examiner notes that the content of a label is non-functional descriptive material. When presented with a claim comprising descriptive material, an Examiner must determine whether the .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1-7, 9-11, and 13-15 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

With respect to claim 1, the Applicant has claimed, “one or more sequentially numbered opaque envelopes having one or more test devices or samples, the one or more opaque envelopes being sealed with an identifying label for identifying wherein the one or more opaque envelopes contain a series of devices that are presented to separate study participants in a randomized order.” The Applicant has rendered this claim indefinite and unclear for failing to particular define their invention.  The Applicant’s claim first states that the opaque envelopes have one or more test devices or samples, however later on in the claim state that the opaque envelopes contain a series of devices.  It remains unclear as to whether these series of devices are also the one or more devices or samples, and if so, are devices and samples are the same thing, or if the opaque envelope contains one or more samples and the later recitation of a series of devices is an optional element not necessarily needed, or if the devices or samples are the series of devices.  For the purpose of examination, the Examiner will interpret the claim read, “one or more sequentially numbered opaque envelopes having one or more test devices or samples, the one or more opaque envelopes being sealed with an identifying label for identifying which to open based on a research approach or desire of a moderator; a tablet/smartphone stand; and a return mailer contained; wherein the one or more test devices or samples of the one or more opaque envelopes are presented to separate study participants in a randomized order.”

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the 
Claims 1, 3, 4, 9-12, 14, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Wright (US 2005/0086257 A1) (hereinafter Wright), in view of Dannen (US 2017/0244909 A1) (hereinafter Dannen), in view of Levy et al. (US 2016/0286115 A1) (hereinafter Levy), view of Tyler et al. (US 2005/0059034 A1) (hereinafter Tyler), and further in view of Littenberg et al. (US 2007/0192134 A1) (hereinafter Littenberg).

With respect to claim 1, Wright teaches:
An outer shipping container (See at least paragraphs 30, 33, 95, 109, 110, and 142 which describe an outer container that has all of the items shipped to a user, including return containers, test kits, and instructions).  
Package tracking information (See at least paragraphs 28, 37, 97, 100, 112, 127, and 141-143 which describe generating and printing tracking information on all of the containers and items).
One or more sequentially numbered opaque envelopes having one or more test devices or samples (See at least paragraphs 36, 37, 38, 114, 115, and 141-143 which describe including return mail envelopes in a mailed container kit, wherein the envelopes include identifiers, and contain tests).
Wherein the one or more opaque envelopes are sealed with an identifying label (See at least paragraphs 28, 37, 97, 100, 112, 127, and 141-143 which describe generating and printing tracking information on all of the containers and items).
Indicators attached to the outer shipping container (See at least paragraphs 28, 37, 97, 100, 112, 127, and 141-143 which describe generating and printing tracking information on all of the containers and items).
A return mailer container (See at least paragraphs 36, 37, 38, 114, 115, and 141-143 which describe including return mail envelopes in a mailed container kit, wherein the envelopes include identifiers, and contain tests).

Wright discloses all of all of the limitations of claim 1 as stated above.  Wright does not explicitly disclose the following, however Dannen teaches:
A tablet/smartphone stand (See at least paragraphs 3, 5, 6, 8, 10, 47, 57, 78, 91, 97, 98, and 100 which describe shipping a person a kit, wherein the kit includes a stand for a smartphone, wherein the container shipped includes places to place the mount).
It would have been obvious to one of ordinary skill in the art at the time of filing the invention to combine the system and method of shipping a customer a testing/survey kit, wherein the kit is placed in an outer container, that also contains return envelopes, and wherein there are identifiers for tracking and identifying all of the items on each piece of item in and on the container of Wright, with the system and method of shipping a person a kit, wherein the kit includes a stand for a smartphone, wherein the container shipped includes places to place the mount of Dannen.  By including a smartphone mount in the shipped kit, a test giver will predictably allow a user to use their own devices to record themselves doing a test, which will also predictably reduce the costs of the kit.

The combination of Wright and Dannen discloses all of all of the limitations of claim 1 as stated above.  Wright does not explicitly disclose the following, however Levy teaches:
Camera positioning stickers attached to the a surface (See at least paragraph 9 which describes using stickers to indicate where to attach/position a camera).
It would have been obvious to one of ordinary skill in the art at the time of filing the invention to combine the system and method of shipping a customer a testing/survey kit, wherein the kit is placed in an outer container, that also contains return envelopes, and wherein there are identifiers for tracking and identifying all of the items on each piece of item in and on the container of Wright, with the system and method of shipping a person a kit, wherein the kit includes a stand for a smartphone, wherein the container shipped includes places to place the mount of Dannen, with the system and method of using stickers to indicate where to attach/position a camera of Levy.  By using stickers to indicate where to place a camera mount, a test/survey giver will predictably be able to control the test environment in a more precise manner.

The combination of Wright, Dannen, and Levy discloses all of all of the limitations of claim 1 as stated above.  Wright, Dannen, and Levy do not explicitly disclose the following, however Tyler teaches:
One or more envelopes having one or more test devices or samples, the one or more envelopes being sealed with an identifying label for identifying which to open based on a research approach or desire of a moderator (See at least paragraphs 56, 61, 62, and 64 which describe shipping a testing kit to a user, wherein the kit 
It would have been obvious to one of ordinary skill in the art at the time of filing the invention to combine the system and method of shipping a customer a testing/survey kit, wherein the kit is placed in an outer container, that also contains return envelopes, and wherein there are identifiers for tracking and identifying all of the items on each piece of item in and on the container of Wright, with the system and method of shipping a person a kit, wherein the kit includes a stand for a smartphone, wherein the container shipped includes places to place the mount of Dannen, with the system and method of using stickers to indicate where to attach/position a camera of Levy, with the system and method of shipping a testing kit to a user, wherein the kit includes envelopes sealed with a label, wherein the label includes terms of use, barcodes, user IDs, passwords, and usage instructions of Tyler.  By including envelopes inside a testing kit which store testing contents, and wherein the envelopes are sealed with labels that indicate instructions and terms of use, one would reasonable predict that the testing equipment would be protected, and by including instructions on a sealing label, the user would be able to know how to use the testing equipment before opening them.  By showing instructions of use, a test giver would predictably ensure the testing would be done properly.

The combination of Wright, Dannen, and Levy discloses all of all of the limitations of claim 1 as stated above.  Wright, Dannen, and Levy do not explicitly disclose the following, however Tyler teaches:
One or more sequentially numbered opaque envelopes having one or more test devices or samples; wherein the one or more opaque envelopes contain a series of devices that are presented to separate study participants in a randomized order (See at least paragraph 93 which describe distributing kits with opaque envelopes inside, wherein the envelops contain cards that are randomized and sequentially labeled, wherein the envelops are given to participants in a randomized order).
It would have been obvious to one of ordinary skill in the art at the time of filing the invention to combine the system and method of shipping a customer a testing/survey kit, wherein the kit is placed in an outer container, that also contains return envelopes, and wherein there are identifiers for tracking and identifying all of the items on each piece of item in and on the container of Wright, with the system and method of shipping a person a kit, wherein the kit includes a stand for a smartphone, wherein the container shipped includes places to place the mount of Dannen, with the system and method of using stickers to indicate where to attach/position a camera of Levy, with the system and method of shipping a testing kit to a user, wherein the kit includes envelopes sealed with a label, wherein the label includes terms of use, barcodes, user IDs, passwords, and usage instructions of Tyler, with the system and method of distributing kits with opaque envelopes inside, wherein the envelops contain cards that are randomized and sequentially labeled, wherein the envelops are given to participants in a randomized order of Littenberg.  By distributing testing devices in a randomized order to participants, wherein the devices are in an opaque envelope, a testing entity will predictably be able to conduct double blind testing of participants, which is a known benefit in experiments of participants as it reduces prejudices.

With respect claim 3, the combination of Wright, Dannen, Levy, Tyler, and Littenberg discloses all of the limitations of claim 1 as stated above.  In addition, Wright teaches:
Further comprising return shipping supplies (See at least paragraphs 36, 37, 38, 114, 115, and 141-143 which describe including return mail envelopes in a mailed container kit, wherein the envelopes include identifiers, and contain tests).

With respect claim 4, the combination of Wright/Dannen/Levy/Tyler/Littenberg discloses all of the limitations of claim 1 as stated above.  In addition, Wright teaches:
Wherein the return mailer container is sealed with a temporary closure label (See at least paragraphs 36, 37, 38, 114, 115, and 141-143 which describe including return mail envelopes in a mailed container kit).

With respect claim 9, Wright/Dannen/Levy/Tyler/Littenberg discloses all of the limitations of claims 1 and 8 as stated above.  In addition, Wright teaches:
Wherein the identifying label of the one or more opaque envelopes are sequentially labelled (See at least paragraphs 28, 37, 97, 100, 112, 127, and 141-143 which describe generating and printing tracking information on all of the containers and items.  It is noted that the claim recites one envelope, so any number on it would be sequential).

With respect claim 10, Wright/Dannen/Levy/Tyler/Littenberg discloses all of the limitations of claims 1 and 8 as stated above.  In addition, Wright teaches:
Wherein the identifying label of the one or more opaque envelopes include differentiating graphics or iconography (See at least paragraphs 28, 37, 97, 100, 112, 127, and 141-143 which describe generating and printing tracking information on all of the containers and items.  It is noted that the claim recites one envelope, so any one code would be different.  Additionally, different codes on envelopes would be different graphics).

With respect claim 11, Wright/Dannen/Levy/Tyler/Littenberg discloses all of the limitations of claims 1 and 8 as stated above.  In addition, Wright teaches:
Wherein the identifying label of the one or more opaque envelopes include differentiating distinctive coloration (See at least paragraphs 28, 37, 97, 100, 112, 127, and 141-143 which describe generating and printing tracking information on all of the containers and items.  It is noted that the claim recites one envelope, so only one color needs to be used).

With respect claim 14, Wright/Dannen/Levy/Tyler/Littenberg discloses all of the limitations of claim 1 as stated above.  In addition, Wright teaches:
Further comprising one or more rating/survey instruments (See at least paragraphs 28-30,109-111, 138, and 139 which describe producing the test kits, wherein the kits contain all of the items necessary for the test, including a survey/testing instrument).

With respect claim 15, Wright/Dannen/Levy/Tyler/Littenberg discloses all of the limitations of claim 1 as stated above.  In addition, Wright teaches:
Further comprising a set of one or more cards for sorting exercises  (See at least paragraphs 28-30,109-111, 138, and 139 which describe producing the test kits, wherein the kits contain all of the items necessary for the test, including a survey/testing instrument).

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over  Wright, Dannen, Levy, Tyler, and Littenberg as applied to claim 1 as stated above, and further in view of Rincon (US 2015/0324821 A1) (hereinafter Rincon).

With respect claim 2, Wright/Dannen/Levy/Tyler/Littenberg discloses all of the limitations of claim 1 as stated above.  Wright, Dannen, Levy, Tyler, and Littenberg do not explicitly disclose the following, however Rincon teaches:
Further comprising prepaid postage on the return mailer container (See at least paragraphs 8, 32, and 80-83 which describe providing a survey kit to a user, wherein the kit includes a prepaid return mailer container for returning the kit and the answers).
It would have been obvious to one of ordinary skill in the art at the time of filing the invention to combine the system and method of shipping a customer a testing/survey kit, wherein the kit is placed in an outer container, that also contains return envelopes, and wherein there are identifiers for tracking and identifying all of the items on each piece of .

Claims 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over  Wright, Dannen, Levy, Tyler, and Littenberg as applied to claims 1 and 4 as stated above, and further in view of Brown, Jr. (US 5921396) (hereinafter Brown).

With respect claim 5, Wright/Dannen/Levy/Tyler/Littenberg discloses all of the limitations of claims 1 and 4 as stated above.  Wright, Dannen, Levy, Tyler, and Littenberg do not explicitly disclose the following, however Brown teaches:
Wherein the return mailer container further comprises a series of cushioning inserts having one or more customized cutouts (See at least column 2 lines 24-53, and column 4 lines 1-32 which describe including custom cushioning inserts having custom cutouts in a mailer container for returning items).
It would have been obvious to one of ordinary skill in the art at the time of filing the invention to combine the system and method of shipping a customer a testing/survey kit, wherein the kit is placed in an outer container, that also contains return envelopes, and wherein there are identifiers for tracking and identifying all of the items on each piece of item in and on the container of Wright, with the system and method of shipping a person a kit, wherein the kit includes a stand for a smartphone, wherein the container shipped includes places to place the mount of Dannen, with the system and method of using stickers to indicate where to attach/position a camera of Levy, with the system and method of shipping a testing kit to a user, wherein the kit includes envelopes sealed with a label, wherein the label includes terms of use, barcodes, user IDs, passwords, and usage instructions of Tyler, with the system and method of distributing kits with opaque envelopes inside, wherein the envelops contain cards that are randomized and sequentially labeled, wherein the envelops are given to participants in a randomized order of Littenberg, with the system and method of including custom cushioning inserts having custom cutouts in a mailer container for returning items of Brown.  By including cushioning inserts into a return mailer, a shipper will predictably be providing a means to protect the cargo contents, which is desirable to all parties.

With respect claim 6, Wright/Dannen/Levy/Tyler/Littenberg/Brown discloses all of the limitations of claims 1, 4, and 5 as stated above.  In addition, Wright teaches:
Wherein the return mailer container further comprises an interview guide having a set of instructions and interview prompts for typographic, video or photo assignments (See at least paragraphs 28-30, 35, 95, 98, 99, 110, and 137 which describe including a guide and instructions in the kit that direct the user on the test to take).

With respect claim 7, Wright/Dannen/Levy/Tyler/Littenberg/Brown discloses all of the limitations of claims 1, 4, and 5 as stated above.  In addition, Wright teaches:
Wherein the return mailer container further comprises a series of instructional labels on one or more panels of the return mailer container to provide instructions on proper use of the ethnographic research kit (See at least paragraphs 28-30, 35, 95, 98, 99, 110, and 137 which describe including a guide and instructions in the kit that direct the user on the test to take).

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over  Wright, Dannen, Levy, Tyler, and Littenberg as applied to claim 1 as stated above, and further in view of Frengut et al. (US 2006/0064342 A1) (hereinafter Frengut).

With respect claim 13, Wright/Dannen/Levy/Tyler/Littenberg discloses all of the limitations of claim 1 as stated above.  Wright, Dannen, Levy, Tyler, and Littenberg do not explicitly disclose the following, however Frengut teaches:
Further comprising a personal diary (See at least paragraphs 62, 74, 77, 108, and 109 whch describe including a camera in a kit sent to a user for market research, wherein the user uses the camera to record their personal thoughts in a video format, i.e. a diary).
It would have been obvious to one of ordinary skill in the art at the time of filing the invention to combine the system and method of shipping a customer a testing/survey kit, wherein the kit is placed in an outer container, that also contains return envelopes, and wherein there are identifiers for tracking and identifying all of the items on each piece of item in and on the container of Wright, with the system and method of shipping a person a kit, wherein the kit includes a stand for a smartphone, wherein the container shipped includes places to place the mount of Dannen, with the system and method of using stickers to indicate where to attach/position a camera of Levy, with the system and method of shipping a testing kit to a user, wherein the kit includes envelopes sealed with a label, wherein the label includes terms of use, barcodes, user IDs, passwords, and usage instructions of Tyler, with the system and method of distributing kits with opaque envelopes inside, wherein the envelops contain cards that are randomized and sequentially labeled, wherein the envelops are given to participants in a randomized order of Littenberg, with the system and method of including a camera in a kit sent to a user for market research, wherein the user uses the camera to record their personal thoughts in a video format, i.e. a diary of Frengut.  By sending a user a camera for recording a video diary, a shipper will predictably be able to record the user’s thoughts and moods in their own words, thus increasing market research.

Conclusion
Any inquiry of a general nature or relating to the status of this application or concerning this communication or earlier communications from the Examiner Michael Harrington whose telephone number is 571.270.1365.  The Examiner can normally be reached on Monday-Friday 9-5.  If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, Jeffery Zimmerman can be reached at (571) 272-4602.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see  http://portal.uspto.gov/external/portal/pair .  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217.9197 (toll-free).
Any response to this action should be mailed to:
Commissioner of Patents and Trademarks
Washington, D.C.  20231
or faxed to 571-273-8300.
Hand delivered responses should be brought to the United States Patent and Trademark Office Customer Service Window:
Randolph Building

Alexandria, VA 22314.
Michael Harrington
Primary Patent Examiner
9 February 2020
Art Unit 3628
/MICHAEL P HARRINGTON/Primary Examiner, Art Unit 3628